                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

FABIAN THOMAS,                                     §
                                                   §
                                                   §    CIVIL ACTION NO. 4:19-CV-00703-RWS-
                Plaintiff,                         §                   CAN
                                                   §
v.                                                 §
                                                   §
DENISE DANIEL, ACTING DIRECTOR                     §
MARGARET WEICHERT,                                 §
                                                   §
                Defendants.                        §

                                             ORDER

       Plaintiff, Fabian Thomas, proceeding pro se, filed suit in the 442nd Judicial District Court

for Denton County, Texas (Cause No. 2010-61789-393), against Denise Daniel, his former spouse,

and Margaret Weichert in her official capacity as the Acting Director of the U.S. Office of

Personnel Management ("OPM").          Thomas seeks to clarify his final divorce decree and

temporarily freeze all assets and payments being made to his former spouse by OPM. Weichert

removed the action to the Eastern District of Texas, and this Court referred the matter to the

Honorable Christine Nowak, United States Magistrate Judge, at Sherman, Texas, for

consideration pursuant to applicable laws and orders of this Court.

       Thomas has filed a motion to remand the action to state court. Docket No. 7. The

Magistrate Judge recommends that the motion be denied because, under 28 U.S.C. § 1442(a)(1),

the right of removal in a suit for any act under color of federal office is absolute. Docket No. 22.

       The Court has considered the Report and Recommendation of the United States Magistrate

Judge filed pursuant to such order, along with the record and pleadings. Thomas acknowledged

receipt of the Report and Recommendation on December 26, 2019. Docket No. 23. No parties
filed objections to the Report and Recommendation. Accordingly, Thomas is not entitled to de

novo review by the District Judge of those findings, conclusions, and recommendations, and except

upon grounds of plain error, he is barred from appellate review of the unobjected-to factual

findings and legal conclusions accepted and adopted by the District Court.             28 U.S.C.

§ 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,
    .
447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

         The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

         ORDERED that the Motion to Remand is DENIED.

         So ORDERED and SIGNED this 22nd day of January, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
